Exhibit 10.5

SECOND AMENDED AND RESTATED
MASTER TERMINALLING SERVICES AGREEMENT
This Second Amended and Restated Master Terminalling Services Agreement (the
“Agreement”) is executed as of May 3, 2013, to be effective as of the Effective
Date, by and among Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company (“TRMC”), Tesoro Alaska Company, a Delaware corporation (“TAK”
and, together with TRMC, “Tesoro”) and Tesoro Logistics Operations LLC, a
Delaware limited liability company (“TLO”).
RECITALS
WHEREAS, by virtue of their indirect ownership interests in Tesoro Logistics LP,
TLO’s parent entity (the “Partnership”), each of TAK and TRMC have an economic
interest in the financial and commercial success of the Partnership and its
operating subsidiary, TLO; and
WHEREAS, the Parties (as defined below and in the case of TRMC, its predecessor
corporate entity) entered into an Amended and Restated Master Terminalling
Services Agreement as of February 22, 2013, and desire to amend and restate that
agreement in its entirety as set forth herein to memorialize the terms of their
ongoing commercial relationship.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the parties to this Agreement hereby agree as follows:
1.
DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Additive Facilities” has the meaning set forth in Section 17(a).
“Additized Gasoline” has the meaning set forth in Section 18(a).
“Adjusted Minimum Volume Commitment” means Tesoro’s Minimum Throughput
Commitment, adjusted by deducting the applicable Stipulated Volume for each
Terminal that is no longer subject to this Agreement at any time.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Services” means the following services to be provided by TLO to
Tesoro: ethanol receipt (rail and truck), ethanol storage, ethanol blending,
generic gasoline additization, jet additization, jet certification,
lubricity/conductivity additization, Product receipt (barge), proprietary
additive additization, red dye additization, transmix loading (truck) and winter
flow improver additization.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition




--------------------------------------------------------------------------------



of any permit, license or other operating authorization issued by any
Governmental Authority having or asserting jurisdiction over the matter or
matters in question, whether now or hereafter in effect.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“Base Gasoline” has the meaning set forth in Section 18(a).
“Blending Instructions” has the meaning set forth in Section 21(c).
“bpd” means Barrels per day.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 32(c).
“Carrier” means a third-party agent or contractor hired by Tesoro, who is in the
business of transporting Products via tank trucks.
“Commencement Date” has the meaning set forth in Section 2.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Curtailment Fee” has the meaning set forth in Section 30(b).
“DCA” has the meaning set forth in Section 18(a).
“Effective Date” means May 1, 2013.
“EPA” has the meaning set forth in Section 14(a).
“Ethanol Services” has the meaning set forth in Section 21(a).
“Excess Amounts” means, for any Month, the aggregate volumes throughput by
Tesoro in excess of the Minimum Throughput Commitment, multiplied by the
weighted average Terminalling Service Fee paid by Tesoro during such Month.

2







--------------------------------------------------------------------------------



“Extension Period” has the meaning set forth in Section 3.
“First Offer Period” has the meaning set forth in Section 34(b).
“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO’s obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, equipment, storage tanks or lines of pipe,
inability to obtain or unavoidable delays in obtaining material or equipment and
other similar events.
“Force Majeure Notice” has the meaning set forth in Section 31(a).
“Force Majeure Period” has the meaning set forth in Section 31(a).
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Initial Term” has the meaning set forth in Section 3.
“LAC” has the meaning set forth in Section 18(a).
“Minimum Throughput Commitment” means the aggregate Stipulated Volume (on a
monthly average basis) in bpd as set forth for all Terminals on Schedule A
attached hereto; provided however, that the Minimum Throughput Commitment during
the Month in which the Commencement Date occurs shall be prorated in accordance
with the ratio of the number of days including and following the Commencement
Date in such Month to the total number of days in such Month.
“Month” means a calendar month.
“Notice Period” has the meaning set forth in Section 30(a).
“Offer Period” has the meaning set forth in Section 32(g).
“OPIS” has the meaning set forth in Section 8(a).
“Partnership” has the meaning set forth in the Recitals of this Agreement.
“Partnership Change of Control” means Tesoro Corporation ceases to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the general partner of the Partnership, whether
through ownership of voting securities, by contract, or otherwise.

3







--------------------------------------------------------------------------------



“Party” or “Parties” means that each of TAK, TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Product” or “Products” means the petroleum products, ethanol or biofuels,
Transmix and intermediate products described herein as being handled under this
Agreement.
“Receiving Party Personnel” has the meaning set forth in Section 37(d).
“Red Dye” has the meaning set forth in Section 19(a).
“Refineries” means the Tesoro refineries located in Anacortes, Washington;
Kenai, Alaska; Mandan, North Dakota; Salt Lake City, Utah; and Martinez and Los
Angeles, California.
“Restoration” has the meaning set forth in Section 32(b).
“Right of First Refusal” has the meaning set forth in Section 32(g).
“Shortfall Payment” has the meaning set forth in Section 7(b).
“Stipulated Volume” means the stipulated volume in bpd as set forth for each
Terminal on Schedule A attached hereto.
“Storage Contract” has the meaning set forth in Section 32(g).
“Subject Tank” has the meaning set forth in Section 32(g).
“Suspension Notice” has the meaning set forth in Section 30(a).
“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a tank during all periods when the tank is available for service to
keep the tank in regulatory compliance or (b) is necessary for physical
operation of the tank. 
 
“TAK” has the meaning set forth in the Preamble.
“Term” has the meaning set forth in Section 3.
“Terminalling Right of First Refusal” has the meaning set forth in Section
34(b).
“Terminalling Service Fee” means, for a particular Terminal, for any Month
during the Term, the total fee per Barrel of throughput paid by Tesoro during
that Month for terminalling, dedicated storage and Ancillary Services at that
Terminal.
“Terminals” means the Terminals set forth on Schedule A attached hereto.

4







--------------------------------------------------------------------------------



“Terminal Service Order” has the meaning set forth in Section 5(a).
Termination Notice” has the meaning set forth in Section 31(a).
“Tesoro” has the meaning set forth in the Preamble.
“Tesoro Termination Notice” has the meaning set forth in Section 31(b).
“TLO” has the meaning set forth in the Preamble.
“Transmix” has the meaning set forth in Section 13.
“TRMC” has the meaning set forth in the Preamble.
2.
COMMENCEMENT DATE

The Parties agree that the “Commencement Date” was April 26, 2011.
3.
TERM

The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2021 (the “Initial Term”); provided, however,
that Tesoro may, at its option, extend the Initial Term for up to two (2)
renewal terms of five (5) years each (each, an “Extension Period”) by providing
written notice of its intent to TLO no less than three hundred sixty-five (365)
calendar days prior to the end of the Initial Term or the then-current Extension
Period. The Initial Term, and any extensions of this Agreement as provided
above, shall be referred to herein as the “Term.”
4.
MINIMUM THROUGHPUT COMMITMENT

(a)    During the Term and subject to the terms and conditions of this
Agreement, Tesoro shall throughput the Minimum Throughput Commitment at the
Terminals, and TLO shall make available to Tesoro commingled storage and
throughput capacity at each respective Terminal, sufficient to allow Tesoro to
throughput the Stipulated Volume of Products at such Terminal.
(b)    Allocation of storage and throughput capacity for separate Products at
each Terminal shall be in accordance with current practices, or as otherwise may
be set forth in a Terminal Service Order, as described below.
(c)    Tesoro may throughput volumes in excess of its Minimum Throughput
Commitment, up to the then-available capacity of each Terminal, net of any
third-party commitments, as determined by TLO at any time, which allocation of
any excess capacity shall be in accordance with current practices, or as
otherwise may be set forth in a Terminal Service Order, as described below.

5







--------------------------------------------------------------------------------



(d)    In the event at any time this Agreement is terminated as to one or more
Terminals, as provided herein, then the Minimum Throughput Commitment shall
thereafter be adjusted to be the Adjusted Minimum Volume Commitment.
5.
TERMINAL SERVICE ORDERS

(a)    In addition to the throughput subject to the Minimum Volume Commitment
set forth in this Agreement, TLO and Tesoro may enter into terminal service
orders substantially in the form attached hereto as Exhibit 1 (each, a “Terminal
Service Order”). Upon a request by Tesoro pursuant to this Agreement or as
deemed necessary or appropriate by TLO in connection with the services to be
delivered pursuant hereto, TLO shall generate a Terminal Service Order to set
forth the specific terms and conditions for providing the applicable services
described therein and the applicable fees to be charged for such services. No
Terminal Service Order shall be effective until fully executed by both TLO and
Tesoro.
(b)    Items available for inclusion on a Terminal Service Order include, but
are not limited to, the following:
(i)    allocation of storage and throughput capacity for separate Products at
each Terminal, other than pursuant to current practices;
(ii)    per-Barrel fees for the volumes Tesoro throughputs at the Terminals;
(iii)    if dedicated storage tanks are to be utilized and the fees payable by
Tesoro therefor;
(iv)    any allocation of excess capacity, other than pursuant to current
practices;
(v)    fees to be paid by Tesoro for the use of any allocation of excess
capacity;
(vi)    any Ancillary Services for each Terminal and the fees for such Ancillary
Services;
(vii)    any surcharge not otherwise imposed by TLO pursuant to Section 6;
(viii)    any capital expenditures and related costs subject to reimbursement
pursuant to Section 9;
(ix)    any cleaning of tanks or the conversion of a dedicated tank to storage
of a different Product pursuant to Section 9 and the fees related thereto;
(x)    any Transmix handling fees pursuant to Section 13;
(xi)    any special or proprietary additive injection services or higher
additive injection rates and the fees for such services pursuant to Sections 16
and 18;

6







--------------------------------------------------------------------------------



(xii)    any fees to be paid by Tesoro to TLO for lubricity and conductivity
additive and injection services (including DCA injection) provided pursuant to
Section 17 and 18 for Low Sulfur Diesel/Ultra Low Sulfur Diesel Fuel delivered
to trucks for Tesoro’s account;
(xiii)    any fees for the operation of special additive equipment described in
Section 20;
(xiv)    the receipt, storage and blending of ethanol into Tesoro’s gasoline
pursuant to Section 21;
(xv)    the reimbursement of any costs incurred by TLO for periodic software
updates, replacement of loading systems or software or other upgrades pursuant
to Section 22; and
(xvi)    any dedicated storage to be provided and applicable fees therefor.
(c)    Any fees set forth in this Agreement and any Terminal Service Order shall
be increased on July 1 of each year of the Term, by a percentage equal to the
greater of zero or the positive change in the CPI-U (All Urban Consumers), as
reported by the U.S. Bureau of Labor Statistics.
(d)    In case of any conflict between the terms of this Agreement and the terms
of any Terminal Service Order, the terms of the applicable Terminal Service
Order shall govern.
6.
SURCHARGES

If, during the Term, any existing laws or regulations are changed or any new
laws or regulations are enacted that require TLO to make substantial and
unanticipated expenditures (whether capitalized or otherwise) with respect to
the Terminals, TLO may impose a monthly surcharge, as set forth in a Terminal
Service Order, to cover Tesoro’s pro rata share of the cost of complying with
these laws or regulations, based upon the percentage of Tesoro’s use of the
services or facilities impacted by such new laws or regulations. TLO and Tesoro
shall use their reasonable commercial efforts to comply with these laws and
regulations, and shall negotiate in good faith to mitigate the impact of these
laws and regulations and to determine the level of the monthly surcharge.
7.
PAYMENT; SHORTFALL PAYMENTS

(a)    TLO shall invoice Tesoro on a monthly basis and Tesoro shall pay all
amounts due under this Agreement and any Terminal Service Order (including
Shortfall Payments and Curtailment Fees, each as defined herein) no later than
ten (10) calendar days after Tesoro’s receipt of TLO’s invoices. Any past due
payments owed by Tesoro to TLO shall accrue interest, payable on demand, at the
rate of eight percent (8%) per annum from the due date of the payment through
the actual date of payment.

7







--------------------------------------------------------------------------------



(b)    If, during any Month during the Term, Tesoro throughputs aggregate
volumes less than the Minimum Throughput Commitment for such Month, then Tesoro
shall pay TLO an amount (a “Shortfall Payment”) for any shortfall. Shortfall
Payments shall be equal to the weighted average Terminalling Service Fee paid by
Tesoro during that Month across all of the Terminals, multiplied by the
aggregate monthly shortfall across all Terminals. The dollar amount of any
Shortfall Payment paid by Tesoro shall be posted as a credit to Tesoro’s account
and may be applied against any Excess Amounts owed by Tesoro during any of the
succeeding three (3) Months. For informational purposes only, attached as
Exhibit 2 hereto is a sample calculation demonstrating the Shortfall Payment and
its application. Credits will be applied in the order in which such credits
accrue and any remaining portion of the credit that is not used by Tesoro during
the succeeding three (3) Months shall expire (e.g., a credit that accrues in
January will be available in February, March and April, will expire at the end
of April, and must be applied prior to applying any credit which accrues in
February).
(c)    If at any time during the Term, any tank, rack or other equipment or
facility of TLO that is dedicated to Tesoro or otherwise being used to provide
services hereunder, is removed from service for reasons other than routine
repair and maintenance, and if removal of such tank, rack or other equipment or
facility from service restricts Tesoro from being able to throughput its
Stipulated Volume and receive associated Ancillary Services at the Terminal
where such tank, rack or other equipment or facility is located, then until such
tank, rack or other equipment or facility is restored to service, Tesoro’s
Minimum Throughput Commitment shall be reduced by the difference between the
Stipulated Volume and the amount that Tesoro can effectively throughput at such
location without restriction until such tank, rack or other equipment or
facility is restored to service.
8.
VOLUME LOSSES

(a)    With respect only to the Anchorage, Boise, Burley, Stockton and Vancouver
Terminals and on a per Terminal basis, not based on the aggregate of all
Terminals, TLO shall bear the risk of any actual volume losses of each Product
to the extent that such losses exceed 0.25% of the volumes of such Product
received at the Terminal, to be pro rated among users of such Terminal, during
any Month during the Term. Volumes and losses of each Product shall be
determined and accounted for as of the end of each Month. To the extent that
actual losses of any Product are less than 0.25% during any particular Month,
Tesoro shall repurchase from TLO the difference between the actual loss and the
0.25% allowance at a price per Barrel for that Product as reported by the Oil
Price Information Service (“OPIS”) using the monthly average OPIS unbranded
contract rack posting for that Product during the Month in which the volume
difference was accounted for. All such sales shall be “AS IS”, “WHERE IS”,
without any warranty, express or implied, including warranties of
merchantability, fitness or title, all of which are expressly excluded. If
volume losses of any Product exceed 0.25% during any particular Month, TLO shall
pay Tesoro for the difference between the actual loss and the 0.25% allowance at
a price per Barrel for that Product as reported by OPIS using the monthly
average OPIS unbranded contract rack posting for that Product during the Month
in which the volume difference was accounted for. Deliveries on Saturday, Sunday
or federal holidays shall be excluded from the calculation for the applicable
Month.

8







--------------------------------------------------------------------------------



(b)    For all other Terminals, TLO shall have no obligation to measure volume
gains and losses and shall have no liability whatsoever for physical losses,
except if such losses are caused by the gross negligence or willful misconduct
of TLO, as further described in Section 27 herein.
9.
REIMBURSEMENT

(a)    Tesoro shall reimburse TLO for: (i) the actual cost of any regulatory
fees incurred by TLO based on Tesoro’s proportionate share of the actual volumes
Tesoro throughputs based upon the percentage of Tesoro’s use of the services or
facilities impacted by regulatory fees; (ii) the actual cost of any capital
expenditures that TLO agrees to make upon Tesoro’s request pursuant to a
Terminal Service Order to provide services hereunder, other than capital
expenditures required for TLO to continue to provide those services specified
hereunder; and (iii) the actual cost of any third-party fees, including port
fees, incurred in connection with carrying out the terms of this Agreement or
any Terminal Service Order.
(b)    If cleaning of any tanks is performed by TLO at the specific request of
Tesoro, a Terminal Service Order shall provide for Tesoro to bear (or reimburse
TLO) for all costs to clean, degas or otherwise prepare the tank(s) including,
without limitation, the cost of removal, processing, transportation, disposal,
of all waste and the cost of any taxes or charges TLO may be required to pay in
regard to such waste. For any tanks that are dedicated to Tesoro for segregated
storage of Tesoro’s Products as set forth in any Terminal Service Order, Tesoro
agrees to reimburse TLO for the reasonable cost of changes necessary to return
the segregated storage tanks to TLO on termination of their dedication for
segregated storage under this Agreement or any Purchase order, in the same
condition as originally received less normal wear and tear. If Tesoro requests
that any such dedicated tank be converted to storage of a different Product,
then a Purchase order shall provide for Tesoro to be responsible for reimbursing
TLO for all costs of such conversion, including all costs to clean, degas or
otherwise prepare the tank(s) including, without limitation, the cost of
removal, processing, transportation, disposal, of all waste and the cost of any
taxes or charges TLO may be required to pay in regard to such waste. Tesoro
shall not be responsible to TLO for any throughput fees and dedicated tank
storage fees associated with any dedicated storage tanks taken out of service
during the period that such tank is out of service.
(c)    All of the foregoing reimbursements shall be made in accordance with the
payment terms set forth in Section 7(a) herein.
10.
CUSTODY TRANSFER AND TITLE

(a)    Pipeline
(i)    Receipts. For Product received into a Terminal by pipeline, custody of
the Product shall pass to TLO at the flange where it enters the Terminal’s
receiving line. For receipts of Product at a Terminal rack at Mandan, Salt Lake
City or Wilmington, custody shall transfer at the point where the pipeline from
the Refinery crosses onto the property controlled by TLO.

9







--------------------------------------------------------------------------------



(ii)    Deliveries. For Product delivered by a Terminal into pipeline, custody
of the Product shall pass to Tesoro at the flange where it exits the Terminal’s
delivery line.
(b)    Rail Receipts. For Product received by rail, custody shall pass to TLO
when the locomotive used to transfer Tesoro’s rail cars to the Terminal is
uncoupled from such rail cars at the Terminal.
(c)    Truck. For receipts and deliveries to or from trucks, custody shall pass
at the flange where the hoses at TLO’s facility interconnect with the truck.
(d)    Marine. For receipts and deliveries to or from marine vessel at
Vancouver, custody shall pass at the flange where TLO’s facility interconnects
with the hoses connected to the marine vessel; for receipts and deliveries to or
from marine vessel at Anchorage, custody shall pass at the flange where TLO’s
facility interconnects with the Port of Anchorage Valve Yard.
(e)    General. Upon re-delivery of any Product to Tesoro’s account, Tesoro
shall become solely responsible for any loss, damage or injury to person or
property or the environment, arising out of transportation, possession or use of
such Product after transfer of custody and the loss allowance provisions hereof
shall apply to Product while in TLO’s custody. Title to all Tesoro’s Product
received in the Terminals shall remain with Tesoro at all times. Both Parties
acknowledge that this Agreement and any Terminal Service Orders represent a
bailment of Products by Tesoro to TLO and not a consignment of Products, it
being understood that TLO has no authority hereunder to sell or seek purchasers
for the Products of Tesoro, except as provided in Section 8 above and Section 13
below. Tesoro hereby warrants that it shall, at all times, have good title to
and the right to deliver, throughput, store and receive Products pursuant to the
terms of this Agreement or any applicable Terminal Service Order.
11.
PRODUCT QUALITY

(a)    Tesoro warrants that all Products delivered under this Agreement or any
Purchaser Order shall meet the latest applicable pipeline specifications or
otherwise mutually agreed upon specifications for that Product upon receipt at
the applicable Terminal and contain no deleterious substances or concentrations
of any contaminants that may make it or its components commercially unacceptable
in general industry application. Tesoro shall not deliver to any of the
Terminals any Products which: (i) would in any way be injurious to any of the
Terminals; (ii) would render any of the Terminals unfit for the proper storage
of similar Products; (iii) would contaminate or otherwise downgrade the quality
of the Products stored in commingled storage; (iv) may not be lawfully stored at
the Terminals; or (v) otherwise do not meet applicable Product specifications
for such Product that are customary in the location of the Terminal. If,
however, there are Products that do not have such applicable specifications, the
specifications shall be mutually agreed upon by the Parties. Should Tesoro’s
commingled Products not meet or exceed the minimum quality standards set forth
in this Agreement or any applicable Terminal Service Order, Tesoro shall be
liable for all loss, damage and cost incurred thereby, including damage to
Products of third parties commingled with Tesoro’s unfit Products.

10







--------------------------------------------------------------------------------



(b)    TLO shall have the right to store compatible Products received for
Tesoro’s account with Products belonging to TLO or third parties in TLO’s
commingled storage tanks. TLO shall handle Tesoro’s fungible Products in
accordance with TLO’s prevailing practices and procedures for handling such
Products. The quality of all Products tendered into commingled storage for
Tesoro’s account shall be verified either by Tesoro’s refinery analysis or
supplier’s certification, such that Products so tendered shall meet TLO’s
Product specifications. All costs for such analysis shall be borne solely by
Tesoro. TLO shall have the right to sample any Product tendered to the Terminals
hereunder. The cost of such sampling shall be borne solely by TLO. All Products
returned to Tesoro shall meet or exceed Product specifications in effect on the
date the Products are delivered to Tesoro. Notwithstanding any other provision
herein, any and all Products that leave the Terminals shall meet all relevant
ASTM, EPA, federal and state specifications, and shall not leave the Terminals
in the form of a sub-octane grade Product.
(c)    TLO shall exercise reasonable care to ensure that all Products delivered
by third parties into commingled storage with Tesoro’s Products meet applicable
Product specifications for such Product that are customary in the location of
the Terminal. In the event that Tesoro’s Products are commingled with
third-party Products that do not meet or exceed the minimum quality standards
set forth in this Agreement or any Terminal Service Order, TLO shall be liable
for all loss, damage and cost incurred thereby.
12.
MEASUREMENT

All quantities of Products received or delivered by or into truck, rail, or
marine vessel shall be measured and determined based upon the meter readings at
each Terminal, as reflected by delivery tickets or bills of lading, or if such
meters are unavailable, by applicable calibration tables. All quantities of
Products received and delivered by pipeline at each Terminal shall be measured
and determined based upon the meter readings of the pipeline operator, as
reflected by delivery tickets, or if such meters are unavailable, by applicable
calibration tables. Deliveries to a Terminal rack at Mandan, Salt Lake City or
Wilmington from a Refinery shall be deemed to be the same as the corresponding
volumes delivered contemporaneously from the Terminal rack. Deliveries by book
transfer shall be reflected by entries in the books of TLO. All quantities shall
be adjusted to net gallons at 60° F in accordance with ASTM D-1250 Petroleum
Measurement Tables, or latest revisions thereof. Meters and temperature probes
shall be calibrated according to applicable API standards. Tesoro shall have the
right, at its sole expense, and in accordance with rack location procedure, to
independently certify such calibration. Storage tank gauging shall be performed
by TLO’s personnel. TLO’s gauging shall be deemed accurate unless challenged by
an independent certified gauger. Tesoro may perform joint gauging at its sole
expense with TLO’s personnel at the time of delivery or receipt of Product, to
verify the amount involved. If Tesoro should request an independent gauger, such
gauger must be acceptable to TLO and such gauging shall be at Tesoro’s sole
expense.

11







--------------------------------------------------------------------------------



13.
PRODUCT DOWNGRADE AND INTERFACE

Product downgraded as a result of ordinary Terminal or pipeline operations
including line flushing, rack meter provings or other necessary Terminals
operations shall not constitute losses for which TLO is liable to Tesoro. TLO
shall account for the volume of Product downgraded, and Tesoro’s inventory of
Products and/or interface shall be adjusted, provided that, in some cases
interface volume (“Transmix”) received shall be ratably shared between Tesoro
and other customers receiving Products in the same shipment or stored in
commingled storage. Tesoro shall remove its Transmix upon notice from TLO and
shall be subject to applicable Transmix handling fees upon its removal, as
provided in a Terminal Service Order. If Transmix is not removed within fifteen
(15) Business Days after notification, TLO shall have the right to sell such
Transmix at market rates and return any proceeds to Tesoro, less applicable
Transmix handling fees and delivery costs in effect at the time of such sale.
14.
PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

(a)    All supervised deliveries, receipts and withdrawals hereunder shall be
made within the normal business hours of each Terminal and at such times as may
be required by Tesoro upon prior notice and approval by TLO, all in accordance
with the agreed-upon scheduling. Unsupervised deliveries, receipts and
withdrawals shall be made only with TLO’s prior approval and in strict
accordance with TLO’s current operating procedures for the Terminals. Tesoro
warrants that all vehicles permitted to enter the Terminals on behalf of Tesoro
shall meet all requirements and standards promulgated by applicable regulatory
authority including the Department of Transportation, the Occupational Safety
and Health Administration, and the Environmental Protection Agency (the “EPA”).
Tesoro further warrants that it shall only send to the Terminals those
employees, agents and other representatives acting on behalf of and at Tesoro’s
direction who have been properly instructed as to the characteristics and safe
hauling methods associated with the Products to be loaded and hauled. Tesoro
further agrees to be responsible to TLO for the performance under this Agreement
or any Terminal Service Order by its agents and/or representatives receiving or
delivering Products at the Terminals.
(b)    Tesoro shall withdraw from the Terminals only those Products that it is
authorized to withdraw hereunder. Tesoro shall neither duplicate nor permit the
duplication of any loading device (i.e., card lock access) provided hereunder.
Tesoro shall be fully and solely responsible for all Products loaded through the
use of the loading devices issued to Tesoro in accordance with this Agreement or
pursuant to any Terminal Service Order; provided, however; that Tesoro shall not
have any responsibility or liability hereunder in the event that the load
authorization system provided hereunder fails or malfunctions in any way unless
a credit department override is provided, which authorizes Tesoro to load the
Products.
(c)    Both Parties shall abide by all federal, state and local statutes, laws
and ordinances and all rules and regulations which are promulgated by TLO and
which are either furnished to Tesoro or posted at the Terminals, with respect to
the use of the Terminals as herein provided. It is understood and agreed by
Tesoro that these rules and regulations may be changed, amended or modified by
TLO at any time. All changes, amendments and

12







--------------------------------------------------------------------------------



modifications shall become binding upon Tesoro ten (10) days following the
posting of a copy at the affected Terminals or the receipt by Tesoro of a copy,
whichever occurs sooner.
(d)    For all purposes hereunder, Tesoro’s jobbers, distributors, Carriers,
haulers and other customers designated in writing or otherwise by Tesoro to have
loading privileges under this Agreement or any Terminal Service Order or having
possession of any loading device furnished to Tesoro pursuant to this Agreement
or any Terminal Service Order, together with their respective officers, servants
and employees, shall, when they access the Terminals, be deemed to be
representatives of Tesoro.
15.
DELIVERIES INTO TRANSPORT TRUCKS

Prior to transporting any Products loaded into transport trucks at the
Terminals, TLO shall make or cause to be made, the following certifications on
the delivery receipt or bill of lading covering the Products received:
“If required by 49 CFR 172.204, this is to certify that the above-named
materials are properly classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”
TLO may require each Carrier coming into the Terminals to expressly agree in
writing to be bound by the provisions of a carrier access agreement with respect
to withdrawals and loading of Products hereunder or thereunder, to conduct its
operations at the Terminals in a safe manner, in accordance with all Applicable
Law.
16.
ADDITIZATION OPTIONS

At each Terminal, TLO shall provide equipment for the injection of generic
additives, as provided below. Subject to the other provisions set forth herein,
and the availability of suitable space in a Terminal and its equipment, Tesoro
shall have the option of installing its own proprietary additive systems at the
Terminals which TLO shall operate, or utilizing the generic additive service
provided by TLO, or a combination of both. Tesoro shall designate pursuant to a
Terminal Service Order which additive injection service it desires. TLO shall be
responsible for providing generic additives as provided herein, and Tesoro shall
be responsible for providing any special or proprietary additives requested by
Tesoro.

13







--------------------------------------------------------------------------------



17.
LUBRICITY AND CONDUCTIVITY ADDITIVE

(a)    TLO owns, maintains and operates diesel lubricity and conductivity
additive injection facilities (the “Additive Facilities”) at each of the
Terminals. TLO shall continue to maintain and operate such Additive Facilities
in accordance with customary industry standards during the Term or pursuant to
an applicable Terminal Service Order, including all required reporting and
record keeping prescribed by Applicable Law.
(b)    During the Term or pursuant to an applicable Terminal Service Order, TLO
shall arrange for purchase and delivery of any and all required lubricity and
conductivity additive for injection through the Additive Facilities at the
Terminals.
(c)    During the Term or pursuant to an applicable Terminal Service Order, TLO
shall inject into all Ultra Low Sulfur Diesel delivered to Tesoro at the
Terminals an amount of lubricity and conductivity additive that TLO determines
to be sufficient to comply with current ASTM diesel lubricity and conductivity
specifications. TLO shall, upon request, provide Tesoro with documentation of
additive specifications and additive injection, which TLO shall keep on file at
each Terminal.
18.
DCA ADDITIVE INJECTION

(a)    All gasoline Product leaving the Terminals shall be additized (“Additized
Gasoline”). As an exception, TLO shall accommodate a request from Tesoro to lift
base gasoline from the Terminals. In that case, the bill of lading issued by TLO
shall label all such Product as base gasoline (“Base Gasoline”). TLO shall
provide a generic Deposit Control Additive (“DCA”) injection service, including
all required reporting and record keeping prescribed by Applicable Law. The
additive supplied shall be a an EPA certified DCA. Subject to the other
provisions hereof, Tesoro may request TLO to instead inject a different
proprietary DCA into certain gasoline delivered hereunder, instead of the
generic DCA provided by TLO, and TLO shall accommodate such requests pursuant to
a Terminal Service Order specifying the specific additization required and fees
to be charged for its injection, subject to Tesoro providing a suitable
Additized Gasoline system for such proprietary additive. TLO shall ensure that
such additive is injected into all appropriate gasoline Product delivered to
Tesoro at a rate no lower than the Lowest Allowable Concentration (“LAC”) at
which such additive was certified. The gasoline additization rate shall be
determined by Tesoro, but shall not be less than 1.1 times the LAC specified by
the respective additive manufacturer or supplier.
(b)    Notwithstanding the above, Tesoro shall be solely responsible for
registering with the EPA or any other government agency its use of generic or
proprietary additive in its fuels, as required by Applicable Law. Tesoro shall
submit, to each applicable Terminal, evidence of registration in compliance with
40 C.F.R. Part 80. Tesoro shall also be responsible for full compliance with any
quarterly or other regulatory reporting, and any other requirements under
Applicable Law, rule or regulation related to use of generic or proprietary
additive in Tesoro’s Product.

14







--------------------------------------------------------------------------------



19.
RED DYE INJECTION

(a)    TLO shall provide a generic red dye additive (“Red Dye”) injection
service for diesel, including all required reporting and recordkeeping
prescribed by Applicable Law. TLO shall be responsible for determining the
injection rates, Red Dye inventory levels, meter readings, and calculations of
actual treat rates, in compliance with the minimum levels prescribed by the
Internal Revenue Service.
(b)    Tesoro is responsible for designating which of its accounts shall be
authorized to use Red Dye diesel injection services. TLO equipment shall enable
designated Carriers and accounts to inject Red Dye upon request prior to loading
diesel Product at Terminals. Tesoro’s Carrier shall be solely responsible for
designating that a load of diesel Product be injected with Red Dye, and TLO
shall have no liability with regard to whether a load of Product is additized
with Red Dye. TLO shall not be responsible for any loss, damage or liability
that arises from Carrier injecting or failing to inject Red Dye into Tesoro’s
Product.
20.
SPECIAL ADDITIVE EQUIPMENT

As set forth in a Terminal Service Order, and subject to the other provisions
set forth herein and the availability of suitable space in a Terminal, TLO shall
install and maintain at the Terminals, at Tesoro’s sole risk, cost and expense,
such special additive equipment as may be desirable for Products to be delivered
to Tesoro's account hereunder. The engineering and installation of any fixture,
equipment or appurtenance placed on the Terminals in respect thereof shall be
subject to TLO’s prior approval and supervision. During the Term, TLO shall
operate the special additive equipment with any fees therefor to be set forth in
a Terminal Service Order.
(a)    Any such gasoline additive system shall include one above ground storage
tank (and any necessary modifications thereto), one additive injection pump, any
and all necessary piping and injectors. For the avoidance of doubt, the above
ground storage tank shall be supplied by Tesoro.
(b)    Subject to the supervision of TLO, TLO or its designee shall install the
additive system. Tesoro shall be responsible for 100% of all costs of the
Additized Gasoline system, including without limitation, costs associated with
any required piping, nozzles, fittings, equipment, injection panels, labor
and/or installation thereof, and if any existing load rack equipment will not
support such additional additive system, then Tesoro shall bear all costs of
enlarging or renovating such load rack to support the additional additive system
requested by Tesoro pursuant to a Terminal Service Order. Tesoro shall reimburse
TLO for all such costs within ten days after receipt of an invoice from TLO for
such costs. Upon completion of the installation of the Additized Gasoline
system, the Additized Gasoline system shall become the property of TLO, free and
clear of any security interest or lien.
(c)    Tesoro shall reimburse TLO for any and all necessary modifications to an
additional additive system required by Tesoro during the Term.

15







--------------------------------------------------------------------------------



21.
ETHANOL BLENDING SERVICES

(a)    Where ethanol receiving, storage and blending facilities are available at
a Terminal, and upon Tesoro’s request pursuant to a Terminal Service Order, TLO
shall receive, store and blend ethanol into Tesoro’s gasoline at a Terminal
(“Ethanol Services”). TLO shall provide and operate all equipment required for
the Ethanol Services. The equipment shall consist of truck and/or rail unloading
racks, tanks, pumps, motors, injectors, computer control, and any other
ancillary equipment necessary for the providing of the Ethanol Services.
(b)    Tesoro shall be solely responsible for supplying inventories of ethanol
at its own expense, including the scheduling and transporting of ethanol into
the Terminals, subject to mutually agreeable notice and scheduling procedures.
TLO shall receive Tesoro’s ethanol into fungible ethanol storage at the
Terminal.
(c)    Upon a request from Tesoro for Ethanol Services, a Terminal Service Order
shall provide the desired blending ratio of ethanol to gasoline at each
applicable Terminal, including the minimum Octane (R+M/2) rating (“Blending
Instructions”), for each grade of Tesoro’s gasoline Product, prior to blending.
TLO shall not change the blending ratios without the prior written authorization
of Tesoro.
(d)    TLO shall maintain for a minimum of five (5) years written or electronic
records of the type and volume of oxygenate blended into Tesoro’s gasoline.
(e)    TLO shall maintain an industry standard quality assurance oversight
program of the ethanol blending process. TLO shall provide Tesoro with an
end-of-year report that, at a minimum, summarizes the volume of Tesoro’s
gasoline received by TLO, the volume of oxygenate added to Tesoro’s gasoline,
and total volume of blended gasoline. TLO will provide such report within
fifteen (15) Business Days of Tesoro’s request.
(f)    TLO shall allow Tesoro or its agents to monitor the oxygenate blending
operation by periodic audit, sampling, testing and/or records review to ensure
the overall volumes and type of oxygenate blended into gasoline is consistent
with the oxygenate claimed by Tesoro as required by 40 CFR
80.101(d)(4)(ii)(B)(2). The scope and type of such audits will be negotiated in
good faith by the Parties in advance via written notice.
(g)    TLO shall rely on Blending Instructions and data provided by Tesoro in
performing its obligations under this Agreement and any Terminal Service Order.
Tesoro agrees to be solely responsible for all claims arising from TLO’s use of
or reliance on these Blending Instructions and data.
(h)    When performing the Ethanol Services as per Tesoro’s Blending
Instructions, TLO shall not certify to Tesoro or any third-party that blended
gasoline does or shall meet ASTM D 4814 or any federal, state, or local
regulatory specifications. Tesoro agrees that it is receiving from TLO the
Blended Gasoline in an “AS IS, WHERE IS” condition without warranties of any
kind, including any warranties of merchantability or fitness for a particular
purpose, or its ability to meet ASTM or regulatory specifications.

16







--------------------------------------------------------------------------------



22.
ACCOUNTING PROVISIONS AND DOCUMENTATION

(a)    TLO shall furnish Tesoro with the following reports covering services
hereunder involving Tesoro’s Products:
(i)    within ten (10) Business Days following the end of the Month, a statement
showing, by Product: (A) Tesoro’s monthly aggregate deliveries into the
Terminals; (B) Tesoro’s monthly receipts from the Terminals; (C) calculation of
all Tesoro’s monthly storage and handling fees; (D) Tesoro’s opening inventory
for the preceding Month; (E) appropriate monthly loss allowance adjustments (as
applicable in accordance with Section 8); and (vi) Tesoro’s closing inventory
for the preceding Month;
(ii)    a copy of any meter calibration report, to be available for inspection
upon reasonable request by Tesoro at the Terminals following any calibration;
(iii)    upon delivery from the Terminals, a hard copy bill of lading to the
Carrier for each truck, barge, or rail delivery. Upon reasonable request only, a
hard copy bill of lading shall be provided to Tesoro’s accounting group. Upon
each truck delivery from the Terminals, bill of lading information shall be sent
electronically through General Electric Information Services Petroex System or
other mutually agreeable system;
(iv)    for each marine shipment, all bills of lading (or other appropriate
document in the case of barges) and inspection reports (if conducted by
independent inspector); and
(v)    transfer documents for each in-tank transfer.
(b)    TLO shall be required to maintain the capabilities to support truck load
authorization technologies at each Terminal. However, costs incurred by TLO for
periodic software updates, replacement of loading systems or software or other
upgrades made at the request of Tesoro shall be recoverable from Tesoro pursuant
to a Terminal Service Order either as a lump sum payment or through an increase
in terminalling fees. Notwithstanding the foregoing, if an update, replacement
or upgrade is made other than at Tesoro’s request, TLO and Tesoro shall mutually
agree pursuant to a Terminal Service Order on a fee for such update, replacement
or upgrade.
23.
AUDIT AND CLAIMS PERIOD

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement and any Terminal Service Order,
and shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to three years after termination of this
Agreement or any applicable Terminal Service Order. Claims as to shortage in
quantity or defects in quality shall be made by written notice within ninety
(90) days after the delivery in question or shall be deemed to have been waived.

17







--------------------------------------------------------------------------------



24.
LIEN WAIVERS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to the Products throughput, stored or
handled hereunder.  TLO further agrees to furnish documents reasonably
acceptable to Tesoro and its lender(s) (if applicable), and to cooperate with
Tesoro in assuring and demonstrating that Products titled in Tesoro’s name shall
not be subject to any lien on the Terminals or TLO’s Products throughput or
stored there.
25.
NEWLY IMPOSED TAXES AND REGULATORY FEES

(a)    Tesoro shall promptly pay or reimburse TLO for any newly imposed taxes,
levies, royalties, assessments, licenses, fees, charges, surcharges and sums due
of any nature whatsoever (other than income taxes, gross receipt taxes and
similar taxes) imposed by any federal, state or local government or agency that
TLO incurs on Tesoro’s behalf for the services provided by TLO under this
Agreement or any Terminal Service Order. If TLO is required to pay any of the
foregoing, Tesoro shall promptly reimburse TLO in accordance with the payment
terms set forth in this Agreement or any Terminal Service Order.
(b)    Upon written request by TLO, Tesoro shall supply TLO with a completed
signed original notification certificate of gasoline and diesel fuel registrant
as required by the Internal Revenue Service’s excise tax regulation. Tesoro
further agrees to comply with all Applicable Law with respect to such taxes.
(c)    If Tesoro is exempt from the payment of any taxes allocated to Tesoro
under the foregoing provisions, Tesoro shall furnish TLO with the proper
exemption certificates.
26.
LIMITATION ON LIABILITY

Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM
CONTRACT, NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING
WAIVED HEREBY; provided that the foregoing limitation is not intended and shall
not affect special damages imposed in favor of unaffiliated Persons that are not
Parties to this Agreement.
27.
INDEMNITIES

(a)    Notwithstanding anything else contained in this Agreement or any Terminal
Service Order, TLO shall release, defend, protect, indemnify, and hold harmless
Tesoro from and against any and all demands, claims (including third-party
claims), losses, costs, suits, or causes of action (including, but not limited
to, any judgments, losses, liabilities, fines, penalties, expenses, interest,
reasonable legal fees, costs of suit, and damages, whether in law or equity and

18







--------------------------------------------------------------------------------



whether in contract, tort, or otherwise) for or relating to (i) personal or
bodily injury to, or death of the employees of Tesoro and, as applicable, its
Carriers, customers, representatives, and agents, (ii) loss of or damage to any
property, products, material, and/or equipment belonging to Tesoro and, as
applicable, its Carriers, customers, representatives, and agents, and each of
their respective affiliates, contractors, and subcontractors (except for those
volume losses of Products provided for in Section 8), (iii) loss of or damage to
any other property, products, material, and/or equipment of any other
description (except for those volume losses of Products provided for in Section
8), and/or personal or bodily injury to, or death of any other Person or
Persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of TLO in
connection with the ownership or operation of the Terminals and the services
provided hereunder, and, as applicable, its carriers, customers (other than
Tesoro), representatives, and agents, or those of their respective employees
with respect to such matters, and (iv) any losses incurred by Tesoro due to
violations of this Agreement or any Terminal Service Order by TLO, or, as
applicable, its customers (other than Tesoro), representatives, and agents;
PROVIDED THAT TLO SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TESORO
FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TESORO.
(b)    Notwithstanding anything else contained in this Agreement or any Terminal
Service Order, Tesoro shall release, defend, protect, indemnify, and hold
harmless TLO and, and each of its respective affiliates, officers, directors,
shareholders, agents, employees, successors-in-interest, and assignees from and
against any and all demands, claims (including third-party claims), losses,
costs, suits, or causes of action (including, but not limited to, any judgments,
losses, liabilities, fines, penalties, expenses, interest, reasonable legal
fees, costs of suit, and damages, whether in law or equity and whether in
contract, tort, or otherwise) for or relating to (i) personal or bodily injury
to, or death of the employees of TLO and, as applicable, its carriers,
customers, representatives, and agents; (ii) loss of or damage to any property,
products, material, and/or equipment belonging to TLO and, as applicable, its
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for in Section 8); (iii) loss of or damage to any other
property, products, material, and/or equipment of any other description (except
for those volume losses of Products provided for in Section 8), and/or personal
or bodily injury to, or death of any other Person or Persons; and with respect
to clauses (i) through (iii) above, which is caused by or resulting in whole or
in part from the acts and omissions of Tesoro, in connection with Tesoro’s and
its customers’ use of the Terminals and the services provided hereunder and
Tesoro’s Products stored hereunder, and, as applicable, its Carriers, customers,
representatives, and agents, or those of their respective employees with respect
to such matters; and (iv) any losses incurred by TLO due to violations of this
Agreement or any Terminal Service Order by Tesoro, or, as applicable, its
Carriers, customers, representatives, and agents; PROVIDED THAT TESORO SHALL NOT
BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO
THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TLO. For the avoidance of doubt, nothing herein shall constitute a
release by Tesoro of any volume losses that are caused by the TLO’s gross
negligence, breach of this Agreement or any Terminal Service Order or willful
misconduct.

19







--------------------------------------------------------------------------------



28.
INSURANCE

(a)    At all times during the Term and for a period of two (2) years after
termination of this Agreement for any coverage maintained on a “claims-made” or
“occurrence” basis, Tesoro and/or its Carrier (if applicable) shall maintain at
their expense the below listed insurance in the amounts specified below which
are minimum requirements. Tesoro shall require that Carrier cause all of its
contractors providing authorized drivers or authorized vehicles, to carry such
insurance, and Tesoro shall be liable to TLO for their failure to do so. Such
insurance shall provide coverage to TLO and such policies, other than Worker’s
Compensation Insurance, shall include TLO as an Additional Insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO (which shall
be excess) and each policy shall provide the full coverage required by this
Agreement and any Terminal Service Order. All such insurance shall be written
with carriers and underwriters acceptable to TLO, and eligible to do business in
the states where the Terminals are located and having and maintaining an A.M.
Best financial strength rating of no less than “A-” and financial size rating no
less than “VII”; provided that Tesoro and/or the Carrier may procure worker’s
compensation insurance from the state fund of the state where the Terminal(s)
are located. All limits listed below are required MINIMUM LIMITS:
(i)    Workers Compensation and Occupational Disease Insurance which fully
complies with Applicable Law of the state where each Terminal is located, in
limits not less than statutory requirements;
(ii)    Employers Liability Insurance with a minimum limit of $1,000,000 for
each accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;
(iii)    Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement or any
Terminal Service Order, with minimum limits of $1,000,000 combined single limit
per occurrence for bodily injury and property damage liability, or such higher
limits as may be required by TLO or by Applicable Law from time to time. This
policy shall include Broad Form Contractual Liability insurance coverage which
shall specifically apply to the obligations assumed in this Agreement and any
Terminal Service Order by Tesoro;
(iv)    Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Tesoro or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration’s
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;

20







--------------------------------------------------------------------------------



(v)    Excess (Umbrella) Liability Insurance with limits not less than
$4,000,000 per occurrence. Additional excess limits may be utilized to
supplement inadequate limits in the primary policies required in items (ii),
(iii), and (iv) above;
(vi)    Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)    Property Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
Tesoro’s owned property; including personal property of others.
(b)    All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against TLO, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.
(c)    Upon execution of this Agreement and prior to the operation of any
equipment by Tesoro, Carrier or its authorized drivers at the Terminals, Tesoro
and/or Carrier will furnish to TLO, and at least annually thereafter (or at any
other times upon request by TLO) during the Term (and for any coverage
maintained on a “claims-made” basis, for two (2) years after the termination of
this Agreement or any applicable Terminal Service Order), insurance certificates
and/or certified copies of the original policies to evidence the insurance
required herein, including on behalf of Carrier’s contractors providing
authorized vehicles or authorized drivers. Such certificates shall be in the
form of the “Accord” Certificate of Insurance, and reflect that they are for the
benefit of TLO and shall provide that there will be no material change in or
cancellation of the policies unless TLO is given at least thirty (30) days prior
written notice. Certificates providing evidence of renewal of coverage shall be
furnished to TLO prior to policy expiration.
(d)    Tesoro and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.
29.
GOVERNMENT REGULATIONS

(a)    Product Certification. Each Party certifies that none of the Products
covered by this Agreement or any Terminal Service Order were derived from crude
petroleum, petrochemical, or gas which was produced or withdrawn from storage in
violation of any federal, state or other governmental law, nor in violation of
any rule, regulation or promulgated by any governmental agency having
jurisdiction in the premises.
(b)    Applicable Law. The Parties are entering into this Agreement and any
Terminal Service Order in reliance upon and shall comply in all material
respects with all Applicable Law which directly or indirectly affects the
Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or

21







--------------------------------------------------------------------------------



condition of each Terminal. Each Party shall be responsible for compliance with
all Applicable Laws associated with such Party’s respective performance
hereunder and the operation of such Party’s facilities. In the event any action
or obligation imposed upon a Party under this Agreement and any Terminal Service
Order shall at any time be in conflict with any requirement of Applicable Law,
then this Agreement and any Terminal Service Order shall immediately be modified
to conform the action or obligation so adversely affected to the requirements of
the Applicable Law, and all other provisions of this Agreement and any Terminal
Service Order shall remain effective.
(c)    New Or Changed Applicable Law: If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement or
any Terminal Service Order with respect to future performance. The Parties shall
then meet to negotiate in good faith amendments to this Agreement or to an
applicable Terminal Service Order that will conform to the new Applicable Law
while preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.
30.
SUSPENSION OF REFINERY OPERATIONS

(a)    In the event that Tesoro decides to permanently or indefinitely suspend
refining operations at any of Tesoro’s Refineries for a period that shall
continue for at least twelve (12) consecutive Months, Tesoro may provide written
notice to TLO of Tesoro’s intent to terminate that part of this Agreement or any
Terminal Service Order relating to the applicable associated Terminal (the
“Suspension Notice”). Such Suspension Notice shall be sent at any time after
Tesoro has publicly announced such suspension and, upon the expiration of the
twelve (12)-Month period following the date such notice is sent (the “Notice
Period”), that part of this Agreement or any Terminal Service Order relating to
such Terminal shall terminate. If Tesoro publicly announces, more than two
Months prior to the expiration of the Notice Period, its intent to resume
operations at the applicable Refinery, then the Suspension Notice shall be
deemed revoked and the applicable portion of this Agreement or any Terminal
Service Order shall continue in full force and effect as if such Suspension
Notice had never been delivered.
(b)    During the Notice Period, for any Month during which Tesoro does not
throughput any volumes of Products at an affected Terminal, Tesoro shall be
permitted to reduce its Minimum Throughput Commitment by an amount equal to the
Stipulated Volume for such affected Terminal(s), provided that Tesoro pays TLO a
fee for such Month (a “Curtailment Fee”). Curtailment Fees for each applicable
Month shall be equal to (i) such Terminal’s Stipulated Volume multiplied by (ii)
the number of days in the Month, multiplied by (iii) the weighted average
monthly Terminalling Service Fee incurred by Tesoro at such Terminal during the
twelve (12) calendar Months immediately preceding the Refinery’s suspension of
operations. For avoidance of doubt, for the purposes of calculating Shortfall
Payments during any Month in which Tesoro pays TLO a Curtailment Fee, volume
shortfalls shall be determined by deducting volumes throughput at the Terminals
by TRMC during such Month from the Adjusted Minimum

22







--------------------------------------------------------------------------------



Throughput Commitment reduced by an amount equal to the Stipulated Volume for
such affected Terminal(s).
(c)    Upon the expiration of the Notice Period, Tesoro shall no longer owe TLO
any future Curtailment Fees and shall have no throughput obligation with respect
to the affected Terminal, and Tesoro’s Minimum Throughput Commitment shall be
adjusted to the Adjusted Minimum Volume Commitment for the remaining unaffected
Terminals, by deducting the applicable Stipulated Volume for the Terminal
removed from this Agreement or any Terminal Service Order under this Section 30.
If refining operations at any of the Refineries are suspended for any reason
(including Refinery turnarounds and other scheduled maintenance), then Tesoro
shall remain liable for Shortfall Payments under this Agreement or any
applicable Terminal Service Order for the duration of the suspension, unless and
until this Agreement or applicable Terminal Service Order is terminated as
provided above. Schedule B attached hereto includes a list of the Terminals
associated with each of the Refineries.
31.
FORCE MAJEURE

(a)    As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide Tesoro with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”). If TLO advises in any Force
Majeure Notice that it reasonably believes in good faith that the Force Majeure
Period shall continue for more than twelve (12) consecutive Months, then,
subject to Section 32 below, at any time after TLO delivers such Force Majeure
Notice, either Party may terminate this Agreement or any Terminal Service Order
solely with respect to the affected Terminal(s), but only upon delivery to the
other Party of a notice (a “Termination Notice”) at least twelve (12) Months
prior to the expiration of the Force Majeure Period; provided, however; that
such Termination Notice shall be deemed cancelled and of no effect if the Force
Majeure Period ends prior to the expiration of such twelve (12)-Month period. If
this Agreement or any Terminal Service Order is terminated as to a Terminal
under this Section 31, then Tesoro’s Minimum Throughput Commitment shall be
adjusted to the Adjusted Minimum Volume Commitment for the remaining unaffected
Terminals, by deducting the applicable Stipulated Volume for the Terminal so
removed from this Agreement or any Terminal Service Order. For the avoidance of
doubt, neither Party may exercise its right under this Section 31(a) to
terminate this Agreement or any Terminal Service Order as a result of a Force
Majeure with respect to any Terminal that has been unaffected by, or has been
restored to working order since, the applicable Force Majeure, including
pursuant to a Restoration under Section 32.
(b)    Notwithstanding the foregoing, if Tesoro delivers a Termination Notice to
TLO (the “Tesoro Termination Notice”) and, within thirty (30) days after
receiving such Tesoro Termination Notice, TLO notifies Tesoro that TLO
reasonably believes in good faith that it shall be capable of fully performing
its obligations under this Agreement or any Terminal Service Order within a
reasonable period of time, then the Tesoro Termination Notice shall be deemed
revoked and the applicable portion of this Agreement or any Terminal Service
Order shall continue in full force and effect as if such Tesoro Termination
Notice had never been given.

23







--------------------------------------------------------------------------------



(c)    If either Party terminates a portion of this Agreement or any Terminal
Service Order related to one or more specific Terminals, then the Minimum
Throughput Commitment shall be reduced by the Stipulated Volume for the
applicable Terminal(s).
32.
CAPABILITIES OF FACILITIES

(a)    Interruptions of Service. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall use reasonable commercial efforts to minimize the
interruption of service at each Terminal and any portion thereof. TLO shall
promptly inform Tesoro operational personnel of any anticipated partial or
complete interruption of service at any Terminal, including relevant information
about the nature, extent, cause and expected duration of the interruption and
the actions TLO is taking to resume full operations, provided that TLO shall not
have any liability for any failure to notify, or delay in notifying, Tesoro of
any such matters except to the extent Tesoro has been materially prejudiced or
damaged by such failure or delay.
(b)    Maintenance and Repair Standards. Subject to Force Majeure and
interruptions for routine repair and maintenance, consistent with customary
terminal industry standards, TLO shall maintain each Terminal in a condition and
with a capacity sufficient to throughput a volume of Tesoro’s Products at least
equal to the respective Stipulated Volume for such Terminal. TLO’s obligations
may be temporarily suspended during the occurrence of, and for the entire
duration of, a Force Majeure or other interruption of service that prevents TLO
from terminalling the Minimum Throughput Commitment hereunder. To the extent TLO
is prevented from terminalling volumes equal to the full Minimum Throughput
Commitment for reasons of Force Majeure or other interruption of service, then
Tesoro’s obligation to throughput the Minimum Throughput Commitment and pay any
Shortfall Payment shall be reduced proportionately in an amount not to exceed
the Stipulated Volume for the affected Terminal. At such time as TLO is capable
of terminalling volumes equal to the Minimum Throughput Commitment, Tesoro’s
obligation to throughput the full Minimum Throughput Commitment shall be
restored. If for any reason, including, without limitation, a Force Majeure
event, the throughput or storage capacity of any Terminal should fall below the
capacity required for throughput of the Stipulated Volume for that Terminal,
then within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to the Terminal to restore the capacity of
such Terminal to that required for throughput of the Stipulated Volume
(“Restoration”). Except as provided below in Section 32(c), all of such
Restoration shall be at TLO’s cost and expense, unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
Tesoro, its employees, agents or customers or the failure of Tesoro’s Products
to meet the specifications as provided for in Section 11(a).
(c)    Capacity Resolution. In the event of the failure of TLO to maintain any
Terminal in a condition and with a capacity sufficient to throughput a volume of
Tesoro’s Products equal to the respective Stipulated Volume for such Terminal,
then either Party shall have the right to call a meeting between executives of
both Parties by providing at least two (2) Business Days’ advance written
notice. Any such meeting shall be held at a mutually agreeable location and will
be attended by executives of both Parties each having sufficient authority to
commit his or her respective Party to a Capacity Resolution (hereinafter
defined). At the meeting, the Parties will

24







--------------------------------------------------------------------------------



negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity on the Terminal which will, among other things,
specify steps to be taken by TLO to fully accomplish Restoration and the
deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary terminal industry standards and shall take into
consideration TLO’s economic considerations relating to costs of the repairs and
Tesoro’s requirements concerning its refining and marketing operations. TLO
shall use commercially reasonable efforts to continue to provide storage and
throughput of Tesoro’s Products at the affected Terminal, to the extent the
Terminal has capability of doing so, during the period before Restoration is
completed. In the event that Tesoro’s economic considerations justify incurring
additional costs to restore the Terminal in a more expedited manner than the
time schedule determined in accordance with the preceding sentence, Tesoro may
require TLO to expedite the Restoration to the extent reasonably possible,
subject to Tesoro’s payment, in advance, of the estimated incremental costs to
be incurred as a result of the expedited time schedule. In the event the Parties
agree to an expedited Restoration plan in which Tesoro agrees to fund a portion
of the Restoration cost, then neither Party shall have the right to terminate
this Agreement or any applicable Terminal Service Order in connection with a
Force Majeure, so long as such Restoration is completed with due diligence, and
Tesoro shall pay its portion of the Restoration costs to TLO in advance based on
an estimate based on reasonable engineering standards promulgated by the
Association for Facilities Engineering. Upon completion, Tesoro shall pay the
difference between the actual portion of Restoration costs to be paid by Tesoro
pursuant to this Section 32(c) and the estimated amount paid under the preceding
sentence within thirty (30) days after receipt of TLO’s invoice therefor, or, if
appropriate, TLO shall pay Tesoro the excess of the estimate paid by Tesoro over
TLO’s actual costs as previously described within thirty (30) days after
completion of the Restoration.
(d)    Tesoro’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of a Refinery, TLO either (i)
refuses or fails to meet with Tesoro within the period set forth in Section
32(c), (ii) fails to agree to perform a Capacity Resolution in accordance with
the standards set forth in Section 32(c), or (iii) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, Tesoro may,
as its sole remedy for any breach by TLO of any of its obligations under Section
32(c), require TLO to complete a Restoration of the affected Terminal, subject
to and to the extent permitted under the terms, conditions and/or restrictions
of applicable leases, permits and/or Applicable Law. Any such Restoration
required under this Section 32(d) shall be completed by TLO at Tesoro’s cost.
TLO shall use commercially reasonable efforts to continue to provide storage and
throughput of Tesoro’s Products at the affected Terminal, during the period
while such Restoration is being completed. Any work performed by TLO pursuant to
this Section 32(d) shall be performed and completed in a good and workmanlike
manner consistent with applicable industry standards and in accordance with all
Applicable Law. Additionally, during such period after the occurrence of (x) a
Partnership Change of Control or (y) a sale of a Refinery, Tesoro may exercise
any remedies available to it under this Agreement or any Terminal Service Order
(other than termination), including the right to immediately seek temporary and
permanent injunctive relief for specific performance by TLO of the applicable
provisions of this Agreement or any Terminal

25







--------------------------------------------------------------------------------



Service Order, including, without limitation, the obligation to make
Restorations as described herein.
(e)    Commingled Storage. Unless otherwise specified in a Terminal Service
Order, all storage and throughput of Tesoro’s volumes shall be on a fungible
commingled basis, and TLO may commingle such Products with Products of third
parties of like grade and kind. All Tank Heels shall be allocated among all
storage users on a pro rata basis. Tank heels cannot be withdrawn from any tank
without prior approval of TLO. TLO shall have the right to enter into
arrangements with third parties to throughput and store volumes of Products at
each Terminal, provided however, that TLO shall not enter into any third party
arrangements that would restrict or limit the ability of Tesoro to throughput
the Stipulated Volume at each Terminal each Month without proration or
allocation, on reasonable schedules consistent with Tesoro’s requirements, and
to receive the Ancillary Services provided herein.
(f)    Dedicated Storage. In the event that the Parties determine to use
dedicated storage tanks during the Term pursuant to a Terminal Service Order,
such storage tanks and capacities identified on a Terminal Service Order shall
be dedicated and used exclusively for the storage and throughput of Tesoro’s
Product. For those dedicated tanks, Tesoro shall be responsible for providing
all Tank Heels required for operation of such tanks. Tesoro shall pay the fees
specified on a Terminal Service Order for the dedication of such tanks. Tank
heels cannot be withdrawn from any dedicated storage tank without prior approval
of TLO.
(g)    First Refusal. In the event that TLO desires to enter into a third-party
dedicated storage arrangement (a “Storage Contract”) for any storage tank
subject to this Agreement and existing on the Commencement Date (a “Subject
Tank”), TLO shall provide Tesoro with (i) written notice of its intent to enter
into a Storage Contract and the general terms of such transaction and (ii) a
thirty (30)-day period (beginning upon Tesoro’s receipt of such written notice)
(the “Offer Period”) in which Tesoro may make a good faith offer to enter into a
Storage Contract with TLO with respect to such Subject Tank (the “Right of First
Refusal”). If Tesoro makes an offer on terms no less favorable to TLO than the
third-party offer for a Storage Contract with respect to such Subject Tank
during the Offer Period, then TLO shall be obligated to enter into a Storage
Contract with Tesoro. If Tesoro does not exercise its Right of First Refusal in
the manner set forth above, TLO may, for the next ninety (90) days, proceed with
the negotiation of the third-party Storage Contract. If no third-party Storage
Contract is consummated during such ninety-day period, then the terms and
conditions of this Section 32(g) shall again become effective with respect to
such Storage Tank.
33.
TERMINATION

(a)    A Party shall be in default under this Agreement or any Terminal Service
Order if:
(i)    the Party breaches any provision of this Agreement or applicable Terminal
Service Order, which breach has a material adverse effect on the other Party,
and such breach is not excused by Force Majeure or cured within fifteen (15)
Business Days after notice thereof (which notice shall describe such breach in
reasonable detail) is received

26







--------------------------------------------------------------------------------



by such Party (unless such failure is not commercially reasonably capable of
being cured in such fifteen (15) Business Day period in which case such Party
shall have commenced remedial action to cure such breach and shall continue to
diligently and timely pursue the completion of such remedial action after such
notice);
(ii)    the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or
(iii)    if any of the Parties is in default as described above, then (A) if
Tesoro is in default, TLO may or (B) if TLO is in default, Tesoro may: (1)
terminate this Agreement or applicable Terminal Service Order upon notice to the
defaulting Parties; (2) withhold any payments due to the defaulting Parties
under this Agreement or applicable Terminal Service Order; and/or (3) pursue any
other remedy at law or in equity.
(b)    If a Party breaches any provision of this Agreement or a Terminal Service
Order, which breach does not have a material adverse effect on the other Party,
the breaching Party shall still have the obligation to cure such breach.
(c)    Tesoro shall, upon expiration or termination of this Agreement or any
Terminal Service Order, promptly remove all of its Products including any
downgraded and interface Product and Transmix from the Terminals, and TLO shall
remove the remaining Tank Heels and deliver them to Tesoro or Tesoro’s designee,
within thirty (30) days of such termination or expiration. In the event all of
the Product is not removed within such thirty (30) day period, Tesoro shall be
assessed a storage fee to all Products held in storage more than thirty (30)
days beyond the termination or expiration of this Agreement or applicable
Terminal Service Order until such time Tesoro’s entire Product is removed from
the Terminals.
(d)    Tesoro shall, upon expiration or termination of this Agreement or any
Terminal Service Order, promptly remove any and all of its owned equipment not
purchased by TLO pursuant to Section 13 above, and restore the Terminals to
their condition prior to the installation of such equipment.
34.
RIGHT TO ENTER INTO A NEW TERMINALLING AGREEMENT

(a)    Upon termination of this Agreement or a Terminal Service Order for
reasons other than (x) a default by Tesoro and (y) any other termination of this
Agreement or a Terminal Service Order initiated by Tesoro pursuant to Sections
30 or 31. Tesoro shall have the right to require TLO to enter into a new
terminalling services agreement with Tesoro that (i) is consistent with the
terms set forth in this Agreement, (ii) relates to the same Terminals that are
the subject

27







--------------------------------------------------------------------------------



matter of this Agreement, and (iii) has commercial terms that are, in the
aggregate, equal to or more favorable to TLO than fair market value terms as
would be agreed by similarly-situated parties negotiating at arm’s length;
provided, however; that the term of any such new terminalling services agreement
shall not extend beyond April 30, 2031.
(b)    In the event that TLO proposes to enter into a terminalling services
agreement with a third party within two (2) years after the termination of this
Agreement or any Terminal Service Order for reasons other than (x) by default by
Tesoro and (y) any other termination of this Agreement or any Terminal Service
Order initiated by Tesoro pursuant to Sections 30 or 31, TLO shall give Tesoro
ninety (90) days’ prior written notice of any proposed new terminalling services
agreement with a third party, including (i) details of all of the material terms
and conditions thereof and (ii) a thirty (30)-day period (beginning upon
Tesoro’s receipt of such written notice) (the “First Offer Period”) in which
Tesoro may make a good faith offer to enter into a new terminalling agreement
with TLO (the “Terminalling Right of First Refusal”). If Tesoro makes an offer
on terms no less favorable to TLO than the third-party offer with respect to
such terminalling services agreement during the First Offer Period, then TLO
shall be obligated to enter into a terminalling services agreement with Tesoro
on the terms set forth in Section 34(a) above. If Tesoro does not exercise its
Terminalling Right of First Refusal in the manner set forth above, TLO may, for
the next ninety (90) days, proceed with the negotiation of the third-party
terminalling services agreement. If no third party agreement is consummated
during such ninety-day period, the terms and conditions of this Section 34(b)
shall again become effective.
35.
ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a)    Tesoro shall not assign all of its obligations hereunder or under a
Terminal Service Order without TLO’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however; that
Tesoro may assign this Agreement or any Terminal Service Order, without TLO’s
consent, in connection with a sale by Tesoro of a Refinery associated with one
of TLO’s Terminals so long as the transferee: (i) agrees to assume all of
Tesoro’s obligations under this Agreement and any Terminal Service Order with
respect to the associated Terminal(s); and (ii) is financially and operationally
capable of fulfilling the terms of this Agreement and any Terminal Service
Order, which determination shall be made by Tesoro in its reasonable judgment.
(b)    TLO shall not assign its rights or obligations under this Agreement or
any Terminal Service Order without Tesoro’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that (i) TLO may assign this Agreement or any Terminal Service Order without
Tesoro’s consent in connection with a sale by TLO of one or more of its
Terminals so long as the transferee: (A) agrees to assume all of TLO’s
obligations under this Agreement and any Terminal Service Order with respect to
the associated Terminal(s); (B) is financially and operationally capable of
fulfilling the terms of this Agreement and any Terminal Service Order, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of Tesoro; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement or any Terminal Service Order solely to secure
working capital financing for TLO.

28







--------------------------------------------------------------------------------



(c)    If either Tesoro or TLO assigns its rights or obligations as permitted
under this Agreement or any Terminal Service Order relating to a specific
Terminal, then: (i) the Minimum Throughput Commitment shall be converted to the
Adjusted Minimum Volume Commitment for the Terminals remaining subject to this
Agreement or applicable Terminal Service Order by reducing by the amount of the
Stipulated Volume for such assigned Terminal, and both Tesoro’s and TLO’s
obligations shall continue with respect to the remaining Terminals and the
adjusted Minimum Throughput Commitment; and (ii) the rights and obligations
relating to the affected Terminal, and its Stipulated Volume, shall be novated
into a new agreement with the assignee, and such assignee shall be responsible
for the performance of the assigning Party’s obligations relating to the
affected Terminal.
(d)    Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement and any Terminal Service Order shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.
(e)    Tesoro’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided however, that in the case of a
Partnership Change of Control, Tesoro shall have the option to extend the Term
as provided in Section 3. TLO shall provide Tesoro with notice of any
Partnership Change of Control at least sixty (60) days prior to the effective
date thereof.
36.
NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express, UPS, or DHL Worldwide,
one (1) Business Day after deposit therewith prepaid; or (d) if by e-mail, one
Business Day after delivery with receipt confirmed. All notices will be
addressed to the Parties at the respective addresses as follows:
If to TRMC or TAK, to:
c/o Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles L. Magee, General Counsel
phone: (253) 896-8766
email: Charles.L.Magee@tsocorp.com
For all other notices and communications:

29







--------------------------------------------------------------------------------



Attention: Paul E. Carlson, Director of Supply Operations
phone: (210) 626-4389
email: Paul.E.Carlson@tsocorp.com
If to TLO, to:
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Rick D. Weyen, Vice President, Logistics
phone: (210) 626-4379
email: Rick.D.Weyen@tsocorp.com
or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.
37.
CONFIDENTIAL INFORMATION

(a)    Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 37. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:
(i)    is available, or becomes available, to the general public without fault
of the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of Tesoro or any of its affiliates as a result of
their ownership or operation of the Terminals prior to the Commencement Date);
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

30







--------------------------------------------------------------------------------



(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 37, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)    Required Disclosure. Notwithstanding Section 37(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of any applicable securities exchange, any
of the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 37, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Terminal Service Order (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.

31







--------------------------------------------------------------------------------



(e)    Survival. The obligation of confidentiality under this Section 37 shall
survive the termination of this Agreement for a period of two (2) years.
38.
MISCELLANEOUS

(a)    Modification; Waiver. This Agreement or any Terminal Service Order may be
terminated, amended or modified only by a written instrument executed by the
Parties. Any of the terms and conditions of this Agreement or any Terminal
Service Order may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this Agreement
or any Terminal Service Order, or any breach thereof, will be effective unless
in writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement or any Terminal Service Order will be deemed or
will constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.


(b)    Entire Agreement. This Agreement, together with the Schedules and
Terminal Service Orders, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.
(c)    Governing Law; Jurisdiction. This Agreement and any Terminal Service
Order shall be governed by the laws of the State of Texas without giving effect
to its conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of such Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Terminal Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.
(d)    Counterparts. This Agreement and any Terminal Service Order may be
executed in one or more counterparts (including by facsimile or portable
document format (pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.

32







--------------------------------------------------------------------------------



(e)    Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement or any
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.
(f)    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement and any Terminal Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.
(g)    WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY TERMINAL SERVICE ORDER OR ANY
PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.
(h)    Schedules and Terminal Service Order(s). Each of the Schedules and
Terminal Service Order(s) attached hereto and referred to herein is hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.
[Remainder of this page intentionally left blank.]



33







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
TESORO ALASKA COMPANY
 
TESORO REFINING & MARKETING
COMPANY LLC
 
 
 
 
 
 
By:
  /s/ GREGORY J. GOFF
 
By:
  /s/ GREGORY J. GOFF
 
Gregory J. Goff
 
 
Gregory J. Goff
 
President
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS LP,
 
 
 
               
 
its sole member
 
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS GP, LLC,
 
 
 
               
 
its general partner
 
 
 
 
 
 
 
 
 
By:
  /s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 









--------------------------------------------------------------------------------



SCHEDULE A

STIPULATED VOLUMES
Terminal
Stipulated Volume (bpd)
Anchorage
9,000
Boise
7,200
Burley
2,300
Los Angeles
33,300
Mandan
8,900
Salt Lake City
25,300
Stockton
16,000
Vancouver
6,400
TOTAL
108,400





If there are multiple Terminals at any of the above locations, the reference to
that location shall include all of such Terminals.




--------------------------------------------------------------------------------



SCHEDULE B

TERMINALS ASSOCIATED WITH REFINERIES
Refineries
Associated Terminal
Alaska Refinery
Anchorage Terminal
Anacortes Refinery
Vancouver Terminal
Golden Eagle Refinery
Stockton Terminal
Los Angeles Refinery
Los Angeles Terminal
Mandan Refinery
Mandan Terminal
Salt Lake City Refinery
Salt Lake City, Boise and Burley Terminals











--------------------------------------------------------------------------------



EXHIBIT 1
FORM OF PURCHASE ORDER
PURCHASE ORDER PURSUANT TO MASTER TERMINALLING AGREEMENT
This Terminal Service Order is entered as of ___, 20__, by and among Tesoro
Refining & Marketing Company LLC, a Delaware limited liability company (“TRMC”),
Tesoro Alaska Company, a Delaware corporation (“TAK” and, together with TRMC,
“Tesoro”) and Tesoro Logistics Operations LLC, a Delaware limited liability
company (“TLO”), pursuant to and in accordance with the terms of the Amended and
Restated Master Terminalling Agreement dated as of May __, 2013, but effective
as of May 1, 2013, among such parties (the “Agreement).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 5 of the Agreement, the parties hereto agree to the
following provisions:
[Insert applicable provisions:
Allocation of storage and throughput capacity for separate Products at each
Terminal:
Per-Barrel fees for the volumes Tesoro throughputs at the Terminals:
Dedicated storage tanks and applicable fees:
Allocation of excess capacity and applicable fees:
Ancillary Services and applicable fees:
Surcharges pursuant to Section 6 of the Agreement:
Capital expenditures and related costs subject to reimbursement pursuant to
Section 9;
Cleaning of tanks or the conversion of a dedicated tank to storage of a
different Product pursuant to Section 9 of the Agreement and applicable fees:
Transmix handling fees pursuant to Section 13 of the Agreement:
Special or proprietary additive injection services or higher additive injection
rates pursuant to Sections 16 and 18 and the fees for such services:
Fees for lubricity and conductivity additive and injection services (including
for DCA injection) pursuant to Section 17 or 18 of the Agreement:
Fees for operation of special additive equipment pursuant to Section 20:
Receipt, storage and blending of ethanol into Tesoro’s gasoline pursuant to
Section 21:


--------------------------------------------------------------------------------



Periodic software updates, replacement of loading systems or software or other
upgrades pursuant to Section 22 and applicable costs:
Dedicated storage to be provided and applicable fees:
Other:]
Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.


IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above [to be effective as of the Effective
Date].
TESORO ALASKA COMPANY
 
TESORO REFINING & MARKETING
COMPANY LLC
 
 
 
 
 
 
By:
 
 
By:
 
 
Gregory J. Goff
 
 
Gregory J. Goff
 
President
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS LP,
 
 
 
               
its sole member
 
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS GP, LLC,
 
 
 
               
its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 









--------------------------------------------------------------------------------



EXHIBIT 2
SHORTFALL PAYMENTS
[tllpex105graphic.jpg]


